Citation Nr: 1452069	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-28 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for urinary incontinence.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for an acquired psychiatric disability, to include depression and a nervous disorder.

7.  Entitlement to service connection for arthritis, to include of the back, shoulders and knees.

8.  Entitlement to service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served in the Puerto Rico Army Reserve National Guard from January 14, 1978, through January 13, 1982, and from April 27, 1983 through October 3, 2008.  She had several verified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issues currently on appeal were previously before the Board in December 2012 and December 2013, at which point they were remanded for further development.  They have now been returned to the Board for additional appellate review.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.






FINDINGS OF FACT

1.  The Veteran's hypothyroidism, right shoulder disability, migraine headaches, urinary incontinence, left knee disability, acquired psychiatric disability and arthritis are not etiologically related to her periods of ACDUTRA or INACDUTRA.

2.  The Veteran does not have a current diagnosis of diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypothyroidism, a right shoulder disability, migraine headaches, urinary incontinence, a left knee disability, an acquired psychiatric disability, arthritis and diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2002 & Supp. 2013).  ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State (annual 2-week training).  38 U.S.C.A. § 101(22)(a), (c).

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve Veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  

For any period of INACDUTRA (weekend training), there must be a showing of an injury incurred in or aggravated in the line of duty.  
 
Ordinarily, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2013); 38 C.F.R. § 3.306(a) (2013).  However, the presumption of aggravation does not apply to a period of ACDUTRA or INACDUTRA, even if "Veteran" status has been previously established because the claimed disability must have been aggravated "in [the] line of duty."  38 U.S.C.A. § 101(24)(B) (West 2002); see also Smith, supra, 24 Vet. App. at 48.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Diabetes Mellitus

A review of the post-service treatment records shows that the Veteran requested that she be tested for diabetes.  There is no confirmed diagnosis of diabetes of record.  The post-service treatment records, as a whole, simply fail to indicate this problem. 

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  Without additional medical evidence showing an actual disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Urinary Incontinence, Depression, Right Shoulder, Arthritis

Preliminarily, with regard to the Veteran's claim for arthritis of the back, shoulders and knees, the Board notes that the Veteran is already service-connected for a back disability and a left shoulder disability.  

In this regard, it is important for the Veteran to understand that both these service connected disabilities take into consideration the Veteran's arthritis in those joints.  The Board also notes that the issue of a right shoulder disability and left knee disability are separately on appeal before the Board.  Accordingly, with regard to the Veteran's claim for "arthritis," the Board will discuss arthritis of the remaining joint claimed: the right knee.

A review of the Veteran's service treatment records shows no treatment for or complaints of urinary incontinence, depression, a right shoulder disability or a right knee disability.

A review of the Veteran's post-service treatment records shows a notation of urinary incontinence in October 2008 and May 2013, treatment for an acquired psychiatric disability, including a diagnosis of depression, and complaints of pain in the bilateral shoulders and knees, with diagnoses of mild osteoarthritis of the knees, degenerative joint disease of the right shoulder and right rotator cuff tendinopathy.

There is no medical evidence of record linking the Veteran's urinary incontinence, depression, right shoulder disability and right knee arthritis to her service.

The only evidence of a nexus is the Veteran's own testimony.  While acknowledging that the Veteran is competent to report symptoms of such disabilities, the Veteran is not competent to testify with regard to the nature and etiology of the diagnoses.  An actual medical diagnosis of such disabilities is a complex medical question.  The Veteran is not competent to provide medical evidence as to such a question, and specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997). 

The Board has considered if there is any evidence of a right knee disability, beyond arthritis of the right knee, but finds nothing that indicates a problem with the right knee associated with service.  Both service and post-service medical records, as a whole, would provide evidence against such a finding. 

Migraines, Hypothyroidism, Left Knee Disability

A review of the service treatment records shows migraines beginning after a head trauma in 2007, the onset of hypothyroidism in approximately 1992 and complaints of pain in the left leg after an injury in August 2007.

Post-service treatment records show notations of headaches, hypothyroidism and osteoarthritis of the left knee.

The Board notes that service connection may be warranted for an injury or disease that was incurred or aggravated in the line of duty during a period of ACDUTRA (annual 2-week training), or an injury incurred in or aggravated in the line of duty during a period of INACDUTRA (weekend training).

With regard to the issue of service connection for headaches, the Board notes that the evidence of record does not suggest that the Veteran's initial head injury was incurred in or aggravated during a period of ACDUTRA or INACDUTRA.  The Veteran has not asserted that her head injury took place during a period of ACDUTRA or INACDUTRA and nothing in the medical treatment records suggests that the injury occurred in the line of duty.

With regard to the issue of service connection for hypothyroidism, the Board notes that hypothyroidism is not an "injury" for the purpose of establishing service connection due to an injury incurred in or aggravated in the line of duty during a period of INACDUTRA.  Thus, the Board will only consider whether the hypothyroidism is a "disease" that was incurred or aggravated in the line of duty during a period of ACDUTRA.

The Veteran's diagnosis of hypothyroidism occurred during the general time period that the Veteran served in the National Guard, not with any event that occurred as the result of National Guard service. 

However, in order for service connection to be warranted, there must be a finding that the Veteran's disabilities were either incurred in or aggravated while performing ACDUTRA.  

The Veteran has never contended that she was diagnosed with hypothyroidism while actively serving on ACDUTRA (annual 2-week training).  She has simply contended that she was diagnosed during that general time period. 

The best medical evidence of record, and the Veteran's own statements, show that the Veteran's hypothyroidism was not incurred in or aggravated by her ACDUTRA service.

Finally, with regard to the Veteran's claim for service connection for a left knee disability, the Veteran had an injury to her left side in the line of duty in August 2007.  In August 2007 the Veteran reported that when she pulled a filing cabinet she felt a sharp pain in her left arm that radiated to her upper back, chest, flank, leg and hand of her left side.  

There are also other notations of back pain with pain radiating into the left leg.

As a result of these complaints, the Veteran has been service connected for a back disability, a left shoulder disability and radiculopathy of the left lower extremity. 

There is nothing of record that suggests an injury to the Veteran's knee in August 2007.  Instead, the record suggests that the Veteran had pain radiating into the left leg, which is in line with her service-connected radiculopathy of the left lower extremity.  Thus, the Board finds that the Veteran is already service-connected for the residuals of the August 2007 accident.  There is no other injury of record that would provide the basis for the Veteran's current claim for osteoarthritis of the left knee.  The service and post-service record, which provide the basis to grant the claims cited above, provide highly probative evidence against this claim. 

The best medical evidence of record, and the Veteran's own statements, show that the Veteran's left knee disability was not incurred in or aggravated by her ACDUTRA or INACDUTRA service.

Accordingly, service connection for migraines, hypothyroidism and a left knee disability must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.



Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA fulfilled its duty to notify in its September 2007 letter to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA treatment records and private treatment records, and the Veteran's statements.

The Board notes that the Veteran was not provided a VA examination regarding the issues of entitlement to service connection for hypothyroidism, a right shoulder disability, migraines, urinary incontinence, a left knee disability, an acquired psychiatric disability, arthritis and diabetes. 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

The Board notes that the Veteran did not provide evidence of a current diagnosis of diabetes.  Additionally, while the Veteran provided evidence of current diagnoses of the remaining disabilities, the Veteran did not provide evidence of a right shoulder disability, urinary incontinence, depression or arthritis during service, or any link between an alleged current diagnosis and her service.  Further, while the Veteran provided notations of hypothyroidism, migraines and a left knee disability during the time period of her National Guard service, there was no indication that these disabilities were incurred in or aggravated by a period of ACDUTRA or INACDUTRA service.  In some of these issues, the Veteran's own statements provide evidence against these claims. 

Accordingly, the Board finds that a VA examination was not required as there was no indication that the Veteran has a diagnosis of diabetes, and there is no indication that the Veteran's current diagnoses of hypothyroidism, a right shoulder disability, migraines, urinary incontinence, a left knee disability, an acquired psychiatric disability and arthritis are associated with her service.  Several standards of McLendon are not met in this case.  Beyond this, there is significant evidence against these claims. 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).     
  
ORDER

Entitlement to service connection for hypothyroidism is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for migraine headaches is denied.

Entitlement to service connection for urinary incontinence is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for an acquired psychiatric disability is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for diabetes mellitus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


